Order entered January J, 2013


                                                                   000024



                                            In The


                           iftl iztri t o[ gexaz at aila
                                     No. 05-12-00221-CR

                  RAKIM BARNES AKA ANTWON IRVING, Appellant



                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F10-62755-Y

                                           ORDER
       The State’s motion to extend the time to file its brief is GRANTED. The State’s brief,

which was filed simultaneously with its motion         )er 21, 2012, is




                                                              JUSTICE